STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 11, 2015
               Plaintiff-Appellee,

v                                                                    No. 320973
                                                                     Ionia Circuit Court
DAMACENO RICHARD ABREGO,                                             LC No. 2013-015796-FH

               Defendant-Appellant.


Before: HOEKSTRA, P.J., and O’CONNELL and MURRAY, JJ.


MURRAY, J. (concurring in part, dissenting in part).

        In his brief on appeal defendant argues that the trial court incorrectly scored both offense
variables (OV) 8 and 19. Defendant specifically argues that OV 8 was improperly scored
because the children who were in the car with defendant (their father) when he was arrested for
Operating While Intoxicated Second-Offense (OWI 2d) were not asported by defendant to a
place of greater danger. With respect to OV 19, defendant argues that the evidence does not
support that he interfered with the lawful administration of justice. I concur in the majority’s
decision to reject the arguments defendant raised with respect to both of these offense variables.

         Because these are the only issues raised by defendant, we should be affirming the trial
court’s sentences. However, the majority opinion takes the additional step of raising an issue
that was not raised by defendant (and therefore not responded to by the prosecution), either here
or in the trial court. Although there is no doubt we have the power to raise and decide issues on
our own, see People v McDade, 301 Mich. App. 343, 359; 836 NW2d 266 (2013), in my view it is
preferable not to raise and decide issues sua sponte, as we should not be in the business of
litigating the cases for the parties—especially without their input. See, e.g., People v Michielutti,
266 Mich. App. 223, 230-231; 700 NW2d 418 (2005) (MURRAY, P.J., concurring in part,
dissenting in part), reversed in part 474 Mich. 889 (2005). But because the majority opinion has
chosen to do so, I will respond to the merits of this newly raised issue.

        The issue raised by the majority is that the trial court erred in scoring OV 8 on the basis
that asporting the children was merely incidental to committing the underlying offense of OWI-
2nd, relying upon People v Spanke, 254 Mich. App. 642; 658 NW2d 504 (2003). The portion of
Spanke that the majority relies upon is dicta, and even if it was not, it is simply incorrect. In
Spanke defendant argued that OV 8 should not have been scored 15 points because the victims
were moved voluntarily and without force, and thus, according to defendant, they were not
                                                -1-
asported. Id. at 645. The holding of the Spanke Court was that the term “asportation” as used in
MCL 777.38(1)(a) “can be accomplished without the employment of force against the victim.”
Id. at 647. With that conclusion, the defendant’s argument was addressed and the sentence was
affirmed. Anything additional said by the Court on this issue-and what was additionally said is
addressed below-was undoubtedly dicta. Carr v Lansing, 259 Mich. App. 376, 383-384; 674
NW2d 168 (2003).

        In the course of its discussion of the meaning of asportation, the Spanke Court looked to
how asportation had been judicially defined for use under the kidnapping statute, MCL 750.359,
which was that asportation, i.e., the movement of the victim, could not be “incidental to
committing the underlying offense,” quoting People v Green, 228 Mich. App. 684, 696-697; 580
NW2d 444 (1998) (defining the judicially created element of asportation for use in the
kidnapping statute). Since then, our Court on at least one occasion has said when addressing OV
8 that to “establish asportation, the movement of the victim must ‘not be incidental to
committing an underlying offense.’ ” People v Dillard, 303 Mich. App. 372, 380; 845 NW2d 518
(2013), quoting, of course, Spanke, 254 Mich. App. at 647. There are several legal problems with
the “incidental to committing the underlying offense” dicta from Spanke.

        First, as recognized by the dissenting opinion in the order case of People v Thompson,
488 Mich. 888, 889; 788 NW2d 677 (2010) (YOUNG, J., joined by CORRIGAN, J., dissenting),
there is no language within MCL 777.38 providing that asportation not be incidental to the
underlying offense. Absent any such language from the Legislature limiting the provisions of
OV 8, it should not be imported by judicial fiat. Second, in attempting to define asportation the
Spanke Court looked to the case law definition of that term that was judicially imported into the
kidnapping statute, which is rather peculiar given that (1) we typically look to the legal
dictionary for the definition1 to undefined terms that have a peculiar legal connotation, Horace v
City of Pontiac, 456 Mich. 744, 756; 575 NW2d 762 (1998), and (2) kidnapping is the one crime
that cannot be scored under OV 8. To assume (as the Spanke Court did) that the Legislature
silently adopted the case law definition of asportation used under a statute not even applicable or
related to the one at issue is an assumption that I cannot make.

       As a result, I would simply affirm the trial court’s scoring of OV 8 and OV 19 because
the arguments raised by defendant were without merit.



                                                            /s/ Christopher M. Murray




1
  Black’s Law Dictionary (7th ed) defines “asportation” as “the act of carrying away or removing
(property or a person).”


                                                -2-